t c memo united_states tax_court thomas p brennan petitioner v commissioner of internal revenue respondent docket no filed date thomas p brennan pro_se thomas m rath for respondent memorandum findings_of_fact and opinion haines judge thomas p brennan petitioned the court for redetermination of the following deficiencies in federal_income_tax and penalties year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure big_number big_number big_number dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number --- the issues for decision after concession sec_1 are whether petitioner had deficiencies in and the years at issue of dollar_figure dollar_figure dollar_figure and dollar_figure respectively whether petitioner is liable for the addition_to_tax under sec_6651 for the years at issue whether petitioner is liable for the addition_to_tax under sec_6651 for and and whether petitioner is liable for the addition_to_tax under sec_6654 for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts together with the attached exhibits are incorporated herein by this reference at the time petitioner filed his petition he resided in pennsylvania during the years at issue 1respondent concedes the addition_to_tax under sec_6651 for respondent further concedes that petitioner’s unreported income for and should be reduced by dollar_figure and dollar_figure respectively 2unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar petitioner’s only income was derived from the business of harbor light limited_partnership and the real_estate activities of tp brennan real_estate inc i harbor light limited_partnership on date petitioner formed the harbor light limited_partnership harbor light in new jersey petitioner served as harbor light’s general_partner alongside limited partners harbor light operated the harbor light restaurant in stone harbor new jersey and conducted other business from through as the general_partner of harbor light petitioner was responsible for preparing and filing tax returns on its behalf on date petitioner signed harbor light’s final form_1065 u s partnership return of income for on date petitioner filed the form_1065 with the internal_revenue_service irs the form_1065 was also signed by joseph m brennan a paid preparer and certified_public_accountant for the taxable_year petitioner received a schedule k- partner’s share of income credits deductions etc from harbor light which reported his distributive_share of partnership income as follows i ordinary_income of dollar_figure ii interest_income of dollar_figure and iii net gain under sec_1231 of dollar_figure petitioner failed to report his distributive_share of partnership income from harbor light ii tp brennan real_estate inc on date tp brennan real_estate inc tp brennan was incorporated in new jersey tp brennan was engaged in the business of real_estate sales and rentals throughout the years at issue petitioner was a registered real_estate agent and the sole shareholder president and director of tp brennan petitioner was also responsible for preparing and filing tax returns on behalf of tp brennan from through william labrum mr labrum worked as a real_estate agent for tp brennan and was paid_by check on a commission basis mr labrum was married to petitioner’s daughter tracey mrs labrum during the years at issue tp brennan filed forms u s_corporation income_tax return for and tp brennan requested an extension of time to file a federal_income_tax return for but ultimately failed to file a return for that year tp brennan also did not file federal_income_tax returns for through on date petitioner signed form_1096 annual summary and transmittal of u s information returns for tp brennan for the address reported on the return for the corporation was dune drive avalon new jersey iii petitioner’s federal_income_tax return filing history petitioner filed form sec_1040 u s individual_income_tax_return for and petitioner requested extensions of time to file federal_income_tax returns for and but failed to file returns for those years petitioner also failed to file federal_income_tax returns for through iv catalyst labrum prabhakar checking accounts a establishment on date catalyst enterprises inc catalyst was incorporated in new jersey the initial registered address for catalyst was the same as that for tp brennan dune drive avalon new jersey the incorporator of catalyst was petitioner’s attorney thomas rossi catalyst was initially formed at petitioner’s request to explore one or more business ventures petitioner was considering catalyst did not obtain a federal employment identification_number and did not file any federal_income_tax returns catalyst’s certificate of incorporation listed petitioner as a board member and its corporate agent in petitioner opened the catalyst checking account petitioner had signatory authority over the catalyst account mr labrum also occasionally wrote checks on the catalyst account but only at the discretion of petitioner with the exception of a 3-month period in petitioner deposited the gross_receipts of tp brennan and the distributions he received from harbor light into the catalyst checking account throughout the years at issue petitioner used the catalyst account as the operating account for tp brennan and to pay his personal expenses in petitioner opened the labrum prabhakar checking account to receive the payments petitioner made for renting his home and to pay his mortgage property insurance and real_estate tax expenses before he opened the labrum prabhakar account petitioner’s home had gone through foreclosure and was purchased by petitioner’s friend mahaveer prabhakar mr prabhakar for purposes of leasing it to petitioner mr and mrs labrum were listed as joint owners on the account and joint_tenants on the deed because mr prabhakar did not want either asset to be included in his estate during the 3-month period in when petitioner did not deposit the gross_receipts of tp brennan into the catalyst account petitioner deposited them into the labrum prabhakar account during this period petitioner used the labrum prabhakar account as tp brennan’s operating account petitioner used the income earned by tp brennan to make the lease payments on his personal_residence and to pay personal expenses b personal_expenditure sec_1 in checks totaling dollar_figure were written to cash on the catalyst account and cashed for petitioner’s personal_use petitioner also wrote checks on the catalyst account to pay a variety of personal expenses i utility cable television and telephone bills totaling dollar_figure ii personal medical_expenses of dollar_figure iii payments to family members of dollar_figure and iv other personal expenses of dollar_figure in petitioner withdrew dollar_figure of the gross_receipts from his real_estate business from the catalyst account and deposited it into the labrum prabhakar account petitioner used dollar_figure of these deposits to pay the rent for his personal_residence in checks totaling dollar_figure were written to cash on the catalyst account and cashed for petitioner’s personal_use petitioner also wrote checks on the catalyst account to pay a variety of personal expenses i utility cable television and telephone bills totaling dollar_figure ii medical bills of dollar_figure iii medical insurance payments of dollar_figure iv payments to family members of dollar_figure and v other personal expenses of dollar_figure including the purchase of a corvette which petitioner titled in catalyst’s name petitioner withdrew dollar_figure of the gross_receipts from his real_estate business from the catalyst account and deposited it in the labrum prabhakar account petitioner used dollar_figure of these deposits to pay the rent for his personal_residence petitioner also made a gift or loan of dollar_figure to the labrums using funds from his real_estate business in checks totaling dollar_figure were written to cash on the catalyst account and cashed for petitioner’s personal_use petitioner also wrote checks on the catalyst and labrum prabhakar accounts to pay a variety of personal expenses i utility cable television and telephone bills totaling dollar_figure ii medical bills of dollar_figure iii medical insurance payments of dollar_figure iv payments to family members of dollar_figure and v other personal expenses of dollar_figure in petitioner deposited dollar_figure of the gross_receipts from his real_estate business into the labrum prabhakar account these receipts were either withdrawn from the catalyst account or deposited into the labrum prabhakar account petitioner used dollar_figure of these deposits to pay the rent for his personal_residence in petitioner deposited dollar_figure of gross_receipts from tp brennan into the catalyst account petitioner withdrew dollar_figure of these funds for personal_use v criminal case in respondent’s collection_division was assigned to collect the outstanding employment_tax liabilities of tp brennan and to secure delinquent individual and corporate returns from petitioner and tp brennan the collection_division referred the case to the criminal_investigation_division in the criminal investigation respondent determined that tp brennan failed to file federal_income_tax returns and diverted its income to petitioner for his personal_use through the catalyst and labrum prabhakar accounts from through respondent determined that tp brennan failed to report gross_receipts of dollar_figure dollar_figure and dollar_figure for and respectively petitioner did not dispute the amounts or sources of these gross_receipts at any time respondent determined that petitioner had unreported income for and of dollar_figure dollar_figure and dollar_figure respectively petitioner did not dispute the amounts or sources of this income in his criminal case on date petitioner was charged with three counts of income_tax evasion under sec_7201 and three counts of willful failure to make returns or pay taxes under sec_7203 for and in the u s district_court for the 3the figure for includes additional income respondent determined petitioner received through petitioner’s distributive_share of harbor light district of new jersey on date petitioner was found guilty on all six counts of the indictment by a jury verdict and on date was sentenced to months’ imprisonment united_states v brennan criminal no drd d n j date affd fed appx 3d cir petitioner also was ordered to file his delinquent returns on date petitioner appealed his criminal conviction to the u s court_of_appeals for the third circuit on date petitioner’s criminal conviction was affirmed vi civil case after petitioner’s criminal conviction revenue_agent mark fillion mr fillion was assigned to the civil examination of petitioner for the years at issue petitioner refused to file his delinquent returns and mr fillion prepared substitutes for returns under sec_6020 for petitioner and tp brennan for and on date at a meeting with petitioner and his parole officer agent fillion presented petitioner with the substitutes for returns including a civil report but petitioner refused to take them on date respondent mailed a notice_of_deficiency to petitioner for the years at issue petitioner filed a timely petition and later an amended petition with this court and a trial was held on date in philadelphia pennsylvania vii frivolous arguments the record indicates that petitioner raised several frivolous tax-protester arguments throughout his criminal and civil case i during his criminal trial petitioner argued that the internal_revenue_code and regulations did not apply to him ii in his criminal appeal petitioner argued that payment of the federal_income_tax is not mandated by any federal statute or regulation iii during his civil examination petitioner did not dispute any specific item of unreported income but rather argued that mr fillion did not have the authority to prepare substitutes for returns iv in his petition petitioner claimed that the paperwork reduction act prohibited respondent’s assessment and v in his amended petition and at trial petitioner claimed that respondent lacked the authority to issue a notice_of_deficiency and that no statute required him to pay income_tax opinion i petitioner’s federal_income_tax deficiencies petitioner presented tax-protester arguments that he was not liable for federal_income_tax deficiencies as determined in the 4petitioner’s counsel in his criminal appeal was permitted to withdraw on the grounds that the appeal was wholly frivolous notices of deficiency for the years at issue including he is not a taxpayer respondent has no jurisdiction over him and respondent lacks authority to assert income_tax deficiencies petitioner’s assertions have been rejected by this court and other courts and we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see 761_f2d_1113 5th cir it is clear beyond peradventure that the income_tax on wages is constitutional 640_f2d_1014 9th cir compensation_for labor or services paid in the form of wages or salary has been universally held by the courts of this republic to be income subject_to the income_tax laws currently applicable wetzel v commissioner tcmemo_2005_211 rejecting as frivolous the argument that the taxpayer was not a taxpayer nunn v commissioner tcmemo_2002_250 rejecting as without merit the argument that the commissioner had no jurisdiction over the taxpayer or his documents the court rejects petitioner’s tax- protester arguments as frivolous and without merit sec_61 defines gross_income for purposes of calculating taxable_income as all income from whatever source derived sec_1 imposes a tax on individuals for taxable_income received the liability for the payment of the income_tax is on the individual earning the income 281_us_111 respondent determined that in the years at issue petitioner received and failed to report gross_income from harbor light and tp brennan of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for respondent also determined petitioner failed to file federal_income_tax returns for the years at issue in an unreported income case the commissioner is required to make some evidentiary showing to link the taxpayer to income- producing activity or otherwise to identify a likely source_of_income respondent has satisfied this burden of going forward by submitting a record of petitioner’s bank_deposits which are prima facie evidence of income see 87_tc_74 generally the taxpayer has the burden of proving the commissioner’s determinations are in error rule a petitioner failed to produce any evidence to contradict or discredit respondent’s determinations petitioner testified that the income generated by harbor light and tp brennan might belong to relatives but his testimony was unspecific and self-serving petitioner’s testimony is not credible the record is devoid of any evidence which would indicate that petitioner did not receive unreported income from harbor light and tp brennan for the years at issue for the foregoing reasons the court finds that petitioner received and failed to report gross_income for the years at issue in the amounts respondent determined ii additions to tax a sec_6651 sec_6651 imposes an addition_to_tax of up to percent of the amount of tax required to be shown on the tax_return when the failure_to_file a federal_income_tax return timely is due to fraud in ascertaining whether petitioner’s failure_to_file was fraudulent under sec_6651 the court considers the same elements that are considered in imposing the fraud_penalty under sec_6663 and former sec_6653 see 102_tc_632 in a case involving fraud the commissioner bears the burden_of_proof of establishing fraud with clear_and_convincing evidence sec_7454 rule b there are two elements of fraud under the code existence of an underpayment and fraudulent intent with respect to some part of the underpayment sec_7454 rule b 39_f3d_658 6th cir affg 99_tc_370 and tcmemo_1992_616 92_tc_661 91_tc_874 56_tc_213 53_tc_96 and to establish that there was an underpayment in and and that a portion of the underpayment for each year was due to fraud respondent relies on petitioner’s criminal convictions under sec_7201 and sec_7203 respondent argues that petitioner’s convictions are binding on petitioner and that under the doctrine_of collateral_estoppel petitioner is estopped from denying that for the years and he fraudulently failed to file returns we agree a underpayment_of_tax petitioner was convicted under sec_7203 for willfully failing to file returns for and it is well settled that a taxpayer’s conviction under sec_7203 for a given year conclusively establishes the willfulness of that taxpayer’s failure_to_file returns wilkinson v commissioner tcmemo_1997_410 petitioner is thus estopped from denying that he underpaid his income_tax and failed to file returns for and b fraudulent intent a conviction under sec_7203 for willful failure_to_file does not conclusively establish the fraudulent intent required under sec_6651 accordingly we must look to petitioner’s conviction for willfully attempting to evade income_tax under sec_7201 for and this court addressed the effect of convictions under sec_7201 on determinations made under sec_6653 in 43_tc_50 affd 360_f2d_358 4th cir in amos this court concluded that the fraudulent intent required under sec_6653 is included within the fraudulent intent element of a conviction under sec_7201 a finding in a criminal proceeding that a taxpayer willfully attempted to evade income_tax under sec_7201 therefore is binding on that taxpayer under the doctrine_of collateral_estoppel in a subsequent civil_proceeding involving a tax_deficiency for the same year 334_f2d_262 5th cir 82_tc_413 affd without published opinion 772_f2d_910 9th cir amos v commissioner supra pincite deletis v commissioner tcmemo_1995_512 knoff v commissioner tcmemo_1992_624 savage v commissioner tcmemo_1992_129 accordingly petitioner’s convictions under sec_7201 for and estop him from disputing that a portion of the underpayment he made for those years was due to fraud a underpayment_of_tax respondent must first show by clear_and_convincing evidence that petitioner made an underpayment_of_tax for see sec_7454 because respondent alleges that the underpayment for stems from petitioner’s diversions from tp brennan respondent must also establish that these diversions represented a constructive distribution of tp brennan’s profits under sec_301 as distinct from a return_of_capital see boulware v united_states u s ___ 128_sct_1168 respondent demonstrated through testimony check records payment schedules and other documentation that petitioner received income in in the form of diversions from tp brennan and failed to file an income_tax return the record establishes that the earnings_and_profits of tp brennan exceeded the total of the specific item diversions for that year accordingly petitioner’s diversions from tp brennan in constituted a constructive distribution of tp brennan’s profits and we find that respondent has met his burden of proving that petitioner made an underpayment_of_tax and failed to file an income_tax return for b fraudulent intent respondent must establish that petitioner’s failure_to_file an income_tax return for was due to fraud see 99_tc_202 ferguson v commissioner tcmemo_2004_90 because direct evidence of fraud is rarely available fraud may be proved by circumstantial evidence and reasonable inferences from the facts petzoldt v commissioner supra pincite courts have developed a nonexclusive list of factors or badges_of_fraud that demonstrate fraudulent intent niedringhaus v commissioner supra pincite these badges_of_fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer’s testimony filing false documents failing to file tax returns and dealing in cash id see also 317_us_492 419_f3d_829 8th cir affg tcmemo_2003_332 recklitis v commissioner supra pincite the taxpayer’s business background is also relevant to a determination of fraud see wheadon v commissioner tcmemo_1992_633 although no single factor is necessarily sufficient to establish fraud a combination of factors may constitute persuasive evidence niedringhaus v commissioner supra pincite the record indicates that petitioner’s behavior with respect to his income in shows multiple badges_of_fraud as follows petitioner understated his income by consistently failing to report any income petitioner has provided no plausible explanation for his failure_to_file returns and maintained frivolous tax-protester arguments regarding his obligation to file returns and pay taxes petitioner attempted to conceal his income by funneling proceeds from harbor light and tp brennan into the catalyst and labrum prabhakar accounts and by using those accounts for personal expenditures petitioner repeatedly failed to cooperate with tax authorities petitioner engaged in a pattern of conduct intended to mislead tax authorities by repeatedly failing to file returns siphoning money from his businesses for personal_use and claiming that he was exempt from taxation petitioner’s testimony that the income generated by harbor light and tp brennan in belonged to relatives was not credible petitioner failed to file federal_income_tax returns for over a decade the record indicates that petitioner often dealt in cash petitioner wrote checks to cash from the catalyst account and used the money for personal expenditures petitioner is an experienced businessman who demonstrated that he knew how to file returns and pay taxes as a result of the number of badges_of_fraud we find that respondent has shown by clear_and_convincing evidence that petitioner’s failure_to_file an income_tax return for was due to fraud within the meaning of sec_6651 b sec_6651 respondent also determined that petitioner was liable for the addition_to_tax imposed by sec_6651 for failure to pay the amounts of tax shown on his returns for and sec_6651 provides for an addition_to_tax of percent per month up to percent for failure to pay the amount shown on a return this addition_to_tax however applies only in the case where a return has been filed see spurlock v commissioner tcmemo_2003_124 see also burr v commissioner tcmemo_2002_69 affd 56_fedappx_150 4th cir heisey v commissioner tcmemo_2002_41 affd 59_fedappx_233 9th cir 5respondent is unable to find the substitute for return he prepared for and concedes the addition_to_tax for that year respondent relies on sec_6651 to contend that a return that the secretary prepared under sec_6020 is treated as the return filed by the taxpayer for purposes of determining the amount of the addition under sec_6651 sec_6651 however is effective only for returns due after date taxpayer bill of right sec_2 publaw_104_168 110_stat_1475 as his returns were due before this date petitioner is not liable for additions to tax under sec_6651 for any of the years at issue c sec_6654 respondent determined that petitioner is liable for additions to tax under sec_6654 for failure to make estimated_tax payments for and a taxpayer has an obligation to pay estimated_tax for a particular year only if he has a required_annual_payment for that year sec_6654 a required_annual_payment generally is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 127_tc_200 affd 521_f3d_1289 10th cir heers v commissioner tcmemo_2007_10 to show a required_annual_payment for respondent must also show proof of petitioner’s failure_to_file a return for see wheeler v commissioner supra pincite respondent introduced evidence to prove petitioner was required to file federal_income_tax returns for and petitioner failed to file returns and failed to make any estimated_tax payments for those years additionally the record indicates that petitioner failed to file a return for thus the court finds that respondent has met his burden of production under sec_7491 with regard to the additions to tax under sec_6654 petitioner offered no evidence to refute respondent’s evidence or to establish a defense to respondent’s determination that petitioner is liable for the sec_6654 additions to tax therefore the court finds that petitioner is liable for additions to tax under sec_6654 for and in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
